
	
		II
		110th CONGRESS
		2d Session
		S. 3242
		IN THE SENATE OF THE UNITED STATES
		
			July 10 (legislative
			 day, July 9), 2008
			Mrs. Lincoln (for
			 herself and Mr. Roberts) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on digital-to-analog
		  converter boxes, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Digital Television Transition Consumer
			 Relief Act of 2008.
		2.Temporary duty
			 suspension and reliquidation of certain digital-to-analog converter boxes and
			 television tuners
			(a)FindingsCongress finds the following:
				(1)The Digital Television Transition and
			 Public Safety Act of 2005 (Public Law 109–171) provided that all full power
			 television broadcasts be switched to digital format on February 17,
			 2009.
				(2)Nearly 20,000,000
			 United States consumers do not subscribe to cable or satellite television
			 service and millions more have untethered television sets that only receive
			 over-the-air signals.
				(3)Upon the
			 conversion to the digital format mandated by Congress, these households will no
			 longer receive any television signal unless they are equipped with
			 digital-to-analog converters.
				(4)Low and middle
			 income families, rural residents, American Indians, senior citizens, the
			 infirmed and the physically and mentally impaired are less likely to own
			 television sets capable of receiving a digital signal without the purchase of
			 digital-to-analog converters.
				(5)The conversion to
			 an all digital format should not place an unfair economic burden on those
			 families of the United States least able to afford it.
				(6)The U.S. Customs
			 and Border Protection agency is collecting an import tax, or duty, on converter
			 boxes, which adds to the costs of converting to receiving a digital
			 signal.
				(b)Sense of
			 CongressIt is the sense of Congress that the costs to convert to
			 an all digital format should be affordable for all people of the United States,
			 and especially those of lower incomes.
			(c)Definition of
			 digital-to-analog converter boxThe U.S. Notes at the beginning of
			 subchapter II of chapter 99 of the Harmonized Tariff Schedule of the United
			 States is amended by adding at the end the following:
				
					20.For purposes
				of headings 9902.85.28 and 9902.85.29, the term digital-to-analog
				converter box means a stand-alone device that does not contain features
				or functions except those necessary to enable a consumer to convert any channel
				broadcast in the digital television service into a format that the consumer can
				display on television receivers designed to receive and display signals only in
				the analog television service, but may also include a remote control
				device.
					.
			(d)Temporary duty
			 suspensions
				(1)Digital-to-analog
			 converter boxesSubchapter II
			 of chapter 99 of the Harmonized Tariff Schedule of the United States is amended
			 by inserting in numerical sequence the following new heading:
					
						
							
								
									9902.85.28Digital-to-analog converter boxes (provided for in subheading
						8528.71.40)FreeNo changeNo changeOn or before 12/31/2009
									
								
							
						.
				(2)Certain
			 television tunersSuch
			 subchapter is further amended by inserting in numerical sequence the following
			 new heading:
					
						
							
								
									9902.85.29Television tuners used in the United States assembly of
						digital-to-analog converter boxes (provided for in subheading
						8529.90.29)FreeNo changeNo changeOn or before 12/31/2009
									
								
							
						.
				(e)Retroactive
			 effective dateThe amendments made by subsection (d) apply to
			 goods entered, or withdrawn from warehouse for consumption, on or after
			 December 1, 2007.
			(f)Reliquidation of
			 entries
				(1)In
			 generalNotwithstanding section 514 of the Tariff Act of 1930 (19
			 U.S.C. 1514) or any other provision of law and subject to the provisions of
			 paragraph (2), the U.S. Customs and Border Protection shall, not later than 90
			 days after the receipt of a request described in paragraph (2), liquidate or
			 reliquidate as applicable any entry described in paragraph (4) at the
			 applicable rate under subchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States, as amended by subsection (d).
				(2)RequestsLiquidation
			 or reliquidation may be made under paragraph (1) with respect to an entry
			 described in paragraph (4) only if—
					(A)a request
			 therefore is filed with U.S. Customs and Border Protection not later than 90
			 days after the date of the enactment of this Act; and
					(B)the request
			 contains sufficient information to enable U.S. Customs and Border Protection to
			 locate the entry or reconciliation entry if it cannot be located.
					(3)Payment of
			 amounts owedAny amounts owed by the United States pursuant to
			 the liquidation or reliquidation of any entry under paragraph (1) shall be
			 paid, with interest, not later than 180 days after the date of such liquidation
			 or reliquidation.
				(4)Entries
			 describedThe entries referred to in paragraph (1) are the
			 entries, or withdrawals from warehouse for consumption, of goods to which
			 duty-free treatment is provided by subsections (d) and (e)—
					(A)that was made on
			 or after December 1, 2007; and
					(B)with respect to
			 which there would have been no duty if subsection (d) of this Act had applied
			 to such entry or withdrawal.
					
